             Case 2:20-cr-00018-RJB Document 12 Filed 04/14/20 Page 1 of 2



1                                                                            Judge Ronald B. Leighton
2

3

4

5                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
6                                          AT TACOMA

7
                                                     )
8    UNITED STATES OF AMERICA,                       )   No. CR20-018RBL
                                                     )
9                   Plaintiff,                       )   DEFENDANT’S NOTICE OF OBJECTION
                                                     )   TO TRIAL DATE AND ASSERTION OF
10         vs.                                       )   SPEEDY TRIAL RIGHTS
                                                     )
11   MICHAEL JOHN SCOTT,                             )
                                                     )
12                  Defendant.                       )
                                                     )
13

14         This Notice serves to preserve that:
15         1. Defendant Michael Scott has asserted his right, pursuant to 18 U.S.C. Section

16               3161(c)(1), to be tried within seventy (70) days of his arraignment;

17         2. Mr. Scott objects to his trial date being continued past the previously scheduled trial

18               date of April 20, 2020.

19                                         Respectfully submitted,

20                                         LAW OFFICE OF AMY MUTH, PLLC

21
                                           s/ Amy I. Muth
22                                         By: Amy I. Muth, WSBA #31862
                                           Attorney for Michael Scott
23                                         1000 Second Avenue, Suite 3140
                                           Seattle, WA 98104
24                                         (206) 682-3053
                                           (206) 267-0349 (fax)
25                                         amy@amymuthlaw.com


     DEFENDANT’S NOTICE OF OBJECTION                                 LAW OFFICE OF AMY MUTH, PLLC
     TO TRIAL DATE                                                        1000 Second Ave, Suite 3140
     Page 1                                                                   Seattle, WA 98104
     CR20-018RBL (Scott, Michael John)                                          (206) 682-3053
                  Case 2:20-cr-00018-RJB Document 12 Filed 04/14/20 Page 2 of 2



1

2                                     CERTIFICATE OF SERVICE
3
            I hereby certify that on April 14, 2020, I electronically filed the foregoing with the Clerk
4
     of the Court using the CM/ECF system which will send notification of such filing to all counsel
5
     of record.
6

7
                                                  s/ Amy Muth
8                                                 Amy I. Muth, WSBA #31862
                                                  The Law Office of Amy Muth, PLLC
9                                                 1000 Second Avenue, Suite 3140
                                                  Seattle, WA 98101
10                                                O: (206) 682-3053
                                                  F: (206) 267-0349
11                                                Email: amy@amymuthlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25



     DEFENDANT’S NOTICE OF OBJECTION                                 LAW OFFICE OF AMY MUTH, PLLC
     TO TRIAL DATE                                                        1000 Second Ave, Suite 3140
     Page 2                                                                   Seattle, WA 98104
     CR20-018RBL (Scott, Michael John)                                          (206) 682-3053
